PER CURIAM.
Appellant challenges the denial of his motion to disqualify the trial judge. We reverse. At the hearing, a point in contention was whether the Appellee’s witness qualified as an expert. Before the hearing, the court sua sponte informed Appellant that, during an ex parte meeting, it had advised the Appellee’s witness regarding the steps he needed to take to qualify as an expert, and offered to recuse himself. When Appellant accepted the offer to disqualify, the trial judge should have fulfilled the offer. The restitution order as to at*889torney’s fees is REVERSED, and the case remanded for rehearing before a different judge.
BENTON, POLSTON and HAWKES, JJ., concur.